Title: From Alexander Hamilton to Timothy Taylor, 19 August 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            New York August 19. 1799
          
          I have received your letters of the twentieth of June, and of the ninth and the twenty second of July. If nothing has been done with the deserters you will send them under the guard of a trusty corporal and four men to Col. Smiths’ station at East Chester—
          My only object in my letter of the fourteenth of June was to obtain an explanation of the facts. I did  not see any thing in your’s of the twelfth which appeared exceptionable—
          With great consideration I am & &—
        